220 S.W.3d 333 (2007)
U.S. BANK NATIONAL ASSOCIATION, Plaintiff/Respondent,
v.
AIR PIP, INC., et al., Defendants/Appellants.
No. ED 88020.
Missouri Court of Appeals, Eastern District, Division Four.
February 13, 2007.
Application for Transfer Denied March 29, 2007.
Application for Transfer Denied May 29, 2007.
Michael A. Gross, St. Louis, MO, Gary Richard Sarachan, co-counsel, Clayton, MO, for appellant.
Michael Wayne Bartolacci, Matthew J. Darrough, co-counsel, Seth A. Albin, co-counsel, St. Louis, MO, James W. Erwin, co-counsel, Belleville, IL, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J., and SHERRI B. SULLIVAN, J.
Application for Transfer to Supreme Court Denied March 29, 2007.

ORDER
PER CURIAM.
Air Pip, Inc. (Air Pip), Scottie Pippen, and Larsa Pippen (Air Pip and the Pippens hereinafter collectively referred to as "Defendants") appeal from the trial court's grant of summary judgment to U.S. Bank National Association (U.S. Bank) in U.S. Bank's action asserting claims against Air Pip on a promissory note and for breach of contract, and against the Pippens on personal guaranties, and from its dismissal of Defendants' third-party claims.[1]
*334 We have reviewed the briefs of the parties and the record on appeal and conclude, upon de novo review, that the trial court properly granted summary judgment to U.S. Bank. ITT Commercial Finance Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  U.S. Bank's Motion for Attorneys' Fees is granted. Because the trial court is better equipped to hear evidence and argument on this issue, we remand and instruct the trial court to conduct a hearing to determine the reasonableness of the attorneys' fees and expenses requested on appeal. In all other respects, the judgment is affirmed. See Hutchings ex rel. Hutchings v. Roling, 193 S.W.3d 334, 353 (Mo.App. E.D.2006).